UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1190


In re: JAMEL LAW,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:10-cr-00477-CMH-2)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jamel Law, Petitioner Pro Se. Daniel J. Olinghouse, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamel Law petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his motions to correct clear error and for consideration. He

seeks an order from this court directing the district court to act. We find the present

record does not reveal undue delay in the district court. Accordingly, we grant leave to

proceed in forma pauperis and deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2